OPINION — AG — ** PSYCHOLOGIST — CERTIFICATION — DEFINITIONS ** (1) A PERSON WHO IS NOT LICENSED AS A PSYCHOLOGIST UNDER THE PROVISIONS OF THE PSYCHOLOGISTS LICENSING ACT, 59 O.S. 1351 [59-1351] ET SEQ., AS AMENDED, MAY NOT HOLD HIMSELF OUT TO THE PUBLIC BY ANY TITLE OR DESCRIPTION OF SERVICES INCORPORATING THE WORDS "PSYCHOLOGY", "PSYCHOLOGICAL" "PSYCHOLOGIST". THE LEGISLATURE, HOWEVER, DID NOT INTEND TO PROHIBIT SUCH NON LICENSED PERSON FROM INCORPORATING, IN A TITLE OR DESCRIPTION OF SERVICES, ANY OTHER TITLE, DESIGNATION, WORDS, LETTERS OR DEVICE TENDING TO INDICATE THAT SUCH PERSON IS A PSYCHOLOGIST OR IS ENGAGED IN THE PRACTICE OF PSYCHOLOGY. A PERSON, WHO IS NOT LICENSED AS A PSYCHOLOGIST, BUT WHO ENGAGES IN THE PRACTICE OF PSYCHOLOGY, OR WHO OFFERS TO RENDER OR RENDERS SERVICES CONSTITUTING THE PRACTICE OF PSYCHOLOGY FOR COMPENSATION, MAY, HOWEVER, BE ENJOINED FROM SUCH ACTIVITY AS PROVIDED IN 59 O.S. 1373 [59-1373] OR MAY BE SUBJECT TO CRIMINAL PROSECUTION AS PROVIDED IN 59 O.S. 1374 [59-1374] (UNLESS SUCH PERSON IS EXEMPT FROM THE PROVISIONS) (2) WHETHER A PERSON, WHO IS LICENSED AS A LICENSED PROFESSIONAL COUNSELOR, UNDER THE PROVISIONS OF 59 O.S. 1901 [59-1901] ET SEQ., BUT WHO IS NOT LICENSED AS A PSYCHOLOGIST UNDER THE PROVISIONS OF THE PSYCHOLOGISTS LICENSING ACT, 59 O.S. 1351 [59-1351] MAY ADMINISTER AND/OR INTERPRET A PARTICULAR TEST OF PERSONALITY, EMOTION OR INTELLIGENCE DEPENDS UPON WHETHER SUCH ACTIVITY FALLS WITHIN THE DEFINITION OF THE TERM "PRACTICE OF PSYCHOLOGY", AS DEFINED IN 59 O.S. 1352 [59-1352](C). THAT IS A QUESTION OF FACT. (JEFF MIXON) CITE: 59 O.S. 1353 [59-1353], 59 O.S. 1352 [59-1352](B), 59 O.S. 15.11 [59-15.11](A), 59 O.S. 191 59 [59-59] O.S. 2503, 59 O.S. 1352 [59-1352](B), 59 O.S. 1353 [59-1353](1)